Mahoney, P. J. and Sweeney, J., dissent and vote to reverse in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting).
We dissent. In our view, the separation agreement herein should have been set aside under the principles recently enunciated by the Court of Appeals in Christian v Christian (42 NY2d 63). The court noted that "Agreements between spouses, unlike ordinary business contracts, involve a fiduciary relationship requiring the utmost good faith”, that there is "strict surveillance” of separation agreements and that "Equity is so zealous in this respect that a separation agreement may be set aside on grounds that would be insufficient to vitiate an ordinary contract” (p 72, citations omitted). The standard to be applied in reviewing separation agreements was stated as follows: "To warrant equity’s intervention, no actual fraud need be shown, for relief will be granted if the settlement is manifestly unfair to a spouse because of the other’s overreaching * * * In determining whether a separation agreement is invalid, courts may look at the terms of the agreement to see if there is an inference, or even a negative inference, of overreaching in its execution” (pp 72-73). Here, the agreement, which was drafted by plaintiffs attorney, requires defendant to pay $60 per week in child support payments when his net weekly pay is only $80. Defendant, who was not represented by counsel, had previously indicated to his wife that if he could, he would pay the $60, which she told him she needed for their two children, and prior to executing the agreement he asked plaintiffs attorney what would happen if he could not make the payments. The attorney’s response, while concededly made with a good faith effort to be accurate, constituted advice which was confusing and may well have misled defendant. The foregoing factors establish overreaching in the execution of the separation agreement and, accordingly, the agreement should be rescinded (Christian v *925Christian, supra; Stern v Stern, 63 AD2d 700). The judgment, therefore, should be reversed and the complaint dismissed.